Citation Nr: 1539946	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for status post left varicocele ligation.

2.  Service connection for a right leg disability.

3.  Service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 Atlanta, Georgia Regional Office (RO) decision denying the Veteran's claims for service connection for left and right leg disabilities, and granting a noncompensable rating for status post varicocele ligation. 

The issue of erectile dysfunction secondary to status post left varicocele ligation has been raised by the record in the January 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, the Veteran stated in during his January 2015 hearing that he had received treatment for his conditions at the VA medical centers (VAMCs) in Atlanta, Georgia; Decatur, George; and Columbia, South Carolina; as well as the Spartanburg, South Carolina outpatient clinic.  He also submitted a February 2013 authorization stating he was treated at the VAMC in Temple, Texas.  While some VAMC Atlanta records are associated with the claims file, and the Veteran's representative submitted records from the VAMC, it appears there may be outstanding VAMC records that should be obtained upon remand.
Next, the Veteran stated at his hearing that since his March 2010 examination for his service-connected status post varicocele ligation he is now being treated with sulfate.  He also stated that three to four times a month his testicles will become swollen for a day or two and he will need to wear a jock strap.  The Veteran also complained that his scar from his surgery was itchy and irritated.  Upon remand, a new VA examination should be ordered to determine the current nature and severity of his status post varicocele ligation, including any resultant scarring.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (noting that a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Finally, although the last VA examination found no current leg disability, the Veteran's medical records note that he was treated at the VAMC in October 2010 for leg pain, where it was noted that he had symptoms of intermittent claudication.  The clinician noted that the arterial exam was fine, but that the Veteran "certainly could have some early venous insufficiency" even though there were no findings at that time.  Therefore, the Veteran should be afforded a new VA examination to determine if he has a current left or right leg disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding relevant VAMC records from Temple, Texas; Decatur, George; Columbia, South Caroline; and Spartanburg, South Carolina.  

2.  Arrange for the Veteran to undergo VA genitourinary examination by an appropriate physician for evaluation of current severity of the Veteran's status post left varicocele ligation.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should detail all symptoms associated with the service-connected disability, including whether there is renal dysfunction, and whether the disability has led to long-term drug therapy, hospitalizations, and/or requires intermittent intensive management.

A separate scar examination should also be conducted.

All examination findings, along with the complete rationale for the conclusions reached, must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any disability of the legs.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

The examiner is asked to conduct any testing deemed necessary, and then, identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability.  

The examiner's attention is invited to October 2010 VAMC records noting intermittent claudication.  
The examiner must provide an opinion as to whether any diagnosed disability is at least as likely as not related to any in-service disease, event, or injury.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







